NO. 07-07-0267-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  AUGUST 14, 2007
                          ______________________________

                                 MARTHA R. MARTINEZ,

                                                                 Appellant

                                             V.

                                  DANNY HERMOSILLO,

                                                      Appellee
                        _________________________________

              FROM THE 285th DISTRICT COURT OF BEXAR COUNTY;

 NO. 2006-CI-10123 and 2006-CI-14173; HON. JANET P. LITTLEJOHN, PRESIDING
                     _______________________________

                               MEMORANDUM OPINION
                            _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Martha R. Martinez perfected this appeal on June 8, 2007. The appellate record

was due on or about July 12, 2007. Both the district clerk and court reporter have filed

motions to extend the time to file their records because appellant apparently failed to pay

or make arrangements to pay for them, as required by Texas Rules of Appellate Procedure

35.3(a)(1)(2) and 35.3(b)(3). By letter dated July 31, 2007, we directed counsel for

appellant to certify to this court, by August 10, 2007, that he had complied with rule of

procedure 35.3(a)(1)(2). So too was he informed that failure to meet that deadline would

result in the dismissal of his appeal. To date, this court has not received either the clerk’s
record, the reporter’s record, or notification that the records have been paid for or that

arrangements have been made for payment. Nor has this court received any request to

postpone the dismissal date. Furthermore, on August 2, 2007, the court reporter informed

us that she had yet to even receive a request to prepare the record.

      Consequently, we dismiss the appeal for want of prosecution.



                                                Per Curiam




                                            2